                  Case 1:20-cv-00410-SAB Document 6 Filed 04/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL FROST,                                      Case No. 1:20-cv-00410-SAB

12                    Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                         PROOF OF SERVICE
13           v.
                                                         FIVE DAY DEADLINE
14   COMMISSIONER OF SOCIAL SECURITY,

15                    Defendant.

16

17          On March 19, 2020, Michael Frost (“Plaintiff”) filed a complaint seeking review of the

18 final decision denying Social Security benefits. (ECF No. 1.) On March 23, 2020, the Court

19 issued the summons and scheduling order in this action. (ECF Nos. 4, 5.)
20          The scheduling order states that unless other provision is made pursuant to an application

21 to proceed in forma pauperis, appellant is required to effect service within twenty days of filing

22 the complaint and file a return of service with this court. (ECF No. 5 at 1.) Further, in the order

23 granting in forma pauperis status, Plaintiff was advised of this and that he was to promptly file

24 proof of service with the court. (ECF No. 3 at 1.) More than twenty days have passed and

25 Plaintiff has not filed a return of service with the Court, nor does the record reflect that service

26 was referred to the United States Marshall.
27 / / /

28 / / /


                                                     1
              Case 1:20-cv-00410-SAB Document 6 Filed 04/17/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a notice within five (5)

 2 days informing the Court of the status of service on Defendant in this action.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     April 17, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
